Citation Nr: 1715347	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-48 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Friend


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted entitlement to service connection and assigned a 30 percent rating effective from February 26, 2007.  Thereafter, in a November 2010 rating decision, the RO increased the rating to 50 percent, effective from February 26, 2007.

The Veteran testified before the undersigned at a July 2012 Board hearing, a transcript of which has been associated with the claims file.

In an August 2015 rating decision, the RO increased the rating for PTSD to 70 percent, effective February 14, 2012, and granted entitlement to a total rating for compensation based on individual unemployability (TDIU), and special monthly compensation at the housebound rate effective March 1, 2014.

In a July 2016 decision, the Board increased the rating for PTSD to 70 percent, effective since the date of service connection, and denied entitlement to a TDIU prior to March 1, 2014.  The Board also remanded the issue of entitlement to a rating in excess of 70 percent for further development.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; chronic sleep impairment; hypervigilance; anger; intrusive memories; isolation; avoidance; flashbacks; nightmares; irritability; concentration problems; mild memory loss; passive suicidal ideation; near continuous depression; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The initial rating issue on arises from disagreement with the initial rating following the grant of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the April 2007 notice that was provided before service connection was granted was sufficient, VA's duty to notify was satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements from the Veteran and others.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Veteran was afforded VA examinations in June 2007; February 2011; May 2013; and October 2016 to determine the severity of his PTSD.  The examinations are adequate as they include interviews with the Veteran, reviews of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that touched on the evidence needed to substantiate entitlement to higher initial ratings.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay evidence.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Turning to the evidence of record, a February 2007 VA PTSD initial consultation shows that the Veteran reported depression, guilt, poor quality of sleep, anger, irritability, and avoidance behaviors.  He had few interests or hobbies, but denied suicidal or homicidal attempts.  He lived with his three daughters and grandchildren.  He reported decreased concentration and that his work was suffering as a consequence.  

On examination, the Veteran's appearance was clean and casual, his behavior was appropriate, his speech was normal in rate, rhythm, and volume, his mood and affect were sad, depressed, and tearful, his thought processes were organized and goal-directed, his thought content was appropriate, and his insight and judgment were good.  He was assigned a GAF score of 45.

The Veteran was afforded a VA examination in June 2007.  He again reported that he had few friends and mainly interacted with his children and grandchildren.  His only other leisure activity was working in his yard alone and watching television.  He denied suicide attempts, but reported that he came close in the 1990s.  He indicated that in the past, he had verbally abused his wife and children.  He reported estrangement from his oldest daughter and that he only recently repaired a strained relationship with his children and other family.  

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable, and his attitude was cooperative and friendly.  His affect was full, his mood was anxious, and his attention was intact.  The Veteran was oriented to person, time, and place, and his thought process and thought content were unremarkable.  There was no evidence of delusions, and the Veteran's judgment was intact.  The Veteran reported sleep impairment due to frequent waking and nightmares.  There was no evidence of hallucinations or inappropriate behavior.  

There was evidence of obsessive/ritualistic behavior in that the Veteran reported some obsessive needs to check the safety and security around the house at times.  The Veteran denied panic attacks and homicidal or suicidal ideation.  The Veteran's impulse control was good, although he described episodes of violence in the past, including fights in bars when he used to drink.  The Veteran denied recent episodes of violence.  The Veteran was able to maintain minimum personal hygiene, and he denied problems with activities of daily living.  The Veteran's remote, recent, and immediate memory was mildly impaired.  

The examiner reported the following symptoms: recurrent and intrusive distressing recollections; avoidance; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from other; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; unprovoked anger; anxiety responses to loud noises and other triggers.  Regarding occupational functioning, the Veteran reported that decreased concentration, memory loss, and poor social interaction result in difficulty managing his business and that his business has often not made money due to these issues.  The examiner indicated that "due to concentration problems, intrusive memories, poor sleep, [V]et[eran] has trouble staying on top of the business management of his tax service business [and] also has trouble relating to other people at times."  The Veteran reported few interactions outside of family and that he "has trouble connecting with people due to tendency to isolate and anger."  

The examiner assigned a GAF score of 52, and opined that the Veteran's PTSD symptoms result in deficiencies in most areas.  Regarding judgment, the examiner indicated that the Veteran reported a long history of making bad decisions with his family and at work in large part due to poor sleep, impaired concentration, and a desire to isolate and avoid conflict.  Regarding thinking, the examiner indicated that the Veteran reported difficulty with immediate and short-term memory due in part to impairment concentration and a lack of sleep from long-standing sleep problems.  Regarding family relations, the examiner indicated that the Veteran's anger, isolation, and hyperarousal to loud noises led to physical and verbal abuse of his nuclear family and resulted in his extended family distancing themselves from him.  

Regarding work, the examiner indicated that the Veteran has trouble concentrating and making decisions at work and that he has trouble interacting with others and "would likely experience more problems if he was not self-employed in a position that allows for only limited contact with strangers/others."  Regarding mood, the examiner indicated that the Veteran endorsed depressed mood which appears to have arisen in the last few years in response to chronic PTSD symptoms and trying to cope with those symptoms.  

A May 2008 VA treatment record shows that the Veteran reported more problems with work and family.  He indicated that low motivation and concentration problems made it difficult to get anything done and that he was overwhelmed with trying to keep up with his small tax service business.  He also indicated that his siblings help him with his business.  He reported that he did not have the motivation to look for more clients and that "at present he is mostly serving as a consultant to his daughters who are essentially running the business."  The Veteran also admitted to "having denied his inner thoughts and feelings including at his C&P exam in June 2007."  The Veteran was assigned a GAF score of 48.

A June 2008 VA treatment record shows that the Veteran reported the he could not handle work anymore and that he was "having problems getting along."  

In a June 2008 statement, the Veteran's daughter reported that the Veteran's memory not good and that he was unable to focus.  She also reported that the Veteran had bad nights of dreams and memories and that his temper was getting worse.  She indicated that the Veteran displayed a drastic change in motivation in that he used to be very driven and "had a business that was doing okay, but for the most part he does not want to do the business anymore."  She indicated that "he doesn't have the energy or desire."  She reported that the Veteran used to be very involved with his grandchildren, "but recently he gets very irritated by them that he almost scares me."  She also indicated that the Veteran "does not go to games or the park with them like he used to he would rather just be in his house alone."

The Veteran's friend also submitted a statement in June 2008.  The friend reported that the Veteran does not have the energy or desire to tackle even the smallest projects and that the Veteran "has a heck of a time focusing on the matter at hand."  

An October 2008 VA treatment record shows that the Veteran described problems with sleep, pervasive anhedonia, and social isolation.  On examination the Veteran was dressed casually with good hygiene, and he was pleasant and cooperative.  His speech was normal in rate and rhythm, his mood was depressed, and his affect was brighter than his mood.  His thought process was linear and goal-directed, his thought content was appropriate, and he denied suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 45.

The Veteran was afforded a VA examination in February 2011.  The examination, which was conducted in connection with a separate service connection claim for depression, was for mental disorders, other than PTSD.  The Veteran reported that he has some friends, but prefers to be a loner.  He reported a significant loss of interest in activities and a distant relationship with his children.  He indicated that he enjoys spending time with his grandchildren.  The Veteran reported that he was currently employed as a seasonal tax preparer for H&R Block, and he denied any difficulty with occupational functioning.  

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was spontaneous, clear, and coherent, and his attitude was cooperative and guarded.  His affect was flat, his mood was anxious and depressed, and his attention and orientation were intact.  The Veteran's thought process was unremarkable.  As to thought content, the Veteran described recurrent thoughts of death, but denied active suicidal ideation.  There was no evidence of delusions, hallucinations, or inappropriate behavior.  The Veteran's judgment and insight were good. The Veteran endorsed obsessive or ritualistic behavior in the form of hypervigilance.  He denied panic attacks and homicidal ideation, but he endorsed passive suicidal ideation.  

The Veteran's impulse control was fair, and he endorsed episodes of violence.  He reported that he used to be involved with physical fights, with the last occurrence about ten years previously.  He indicated that he continues to become irritable and verbally angry with others.  The Veteran reported problems with activities of daily living in that he becomes anxious in crowds and he experiences road rage.  

The examiner diagnosed PTSD and major depressive disorder.  The examiner found that the Veteran had a severe level of depressive symptoms, including depressed mood most of the day, diminished interest and pleasure in activities, sleep disturbance, fatigue, feelings of worthlessness and guilt, poor concentration, and recurrent thoughts of death, such as a desire to die, but without any active desire or plan to take action against his own life.  

The examiner stated that the Veteran's "psychological symptoms cause clinically significant impairment with his social functioning and ability to complete activities of daily living such as shopping and driving without difficulty.  The [V]eteran has continued to work, but endorsed that this can lead to stress and strain in his life."  The examiner assigned a GAF score of 52 and opined that the Veteran's symptoms resulted in reduced reliability and productivity.  However, the examiner also indicated that "[f] or the purposes of this examination, this writer focused on the effects depression has had on his occupational and social functioning.  It is acknowledged that PTSD may contribute to additional problems in these areas, and the readers refer to the 2007 C&P examination for details."  The examiner also noted that "there is overlap between the effects that both PTSD and depression may have in these areas and are not possible to disentangle from one another."

A February 2012 VA treatment record shows that the Veteran continued to struggle working part-time preparing tax returns "out of necessity."  He had had to "get rid of his own business and filed for bankruptcy."  He was assigned a GAF score of 48.  

During the July 2012 hearing, the Veteran reported that he had been self-employed for years and that he had gotten to the point where he had so many flashbacks and sleeping problems that the next day he could not function.  He did not retire from his job, but rather he gave it up because he could not do it any longer.  He testified that he was unable to work and that he answered phones five hours a week and earned $80 per week.  The Veteran's witness testified that the Veteran was "basically a recluse."  

An October 2012 VA treatment record shows that the Veteran had been busy with work and was eating out more.  

A January 2013 VA primary care note shows that the Veteran reported improvement in his nightmares, agitation, and anxiety following medication.  He also reported "family problems with his daughters taking advantage of his generosity."  

An April 2013 VA treatment record shows that the Veteran was "appearing more depressed and less engaged with others including his daughters."  He reported experiencing suicidal ideation but without plan.  

The Veteran was afforded a VA examination in May 2013.  The Veteran reported that he had been alone for the last 12 years because of irritability, low frustration, and verbal aggressiveness.  He reported significant conflict with two of his children and distant relationships with the other two.  He also reported being short-tempered with co-workers and customers.  The Veteran indicated that he was prescribed medication to suppress his nightmares, "with little positive effect."  He reported that his PTSD and depressive symptoms had worsened to the point that he was considering treatment at a VA facility.  He reported that he had lost control in an argument with his daughter when she struck him.  He had choked her and almost killed her.  He reported that he got rid of almost all of his weapons for fear that he might impulsively use them against himself or his own children.    

The examiner diagnosed PTSD and major depressive disorder.  The examiner reported the following symptoms: depressed mood, anxiety, suspiciousness, near continuous pain or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, and suicidal ideation.  

The examiner assigned a GAF score of 45, and opined that the Veteran's symptoms resulted in deficiencies in most areas.  The examiner indicated that the Veteran "suffers from severe symptoms of PTSD and secondary depression which have intensified since his last examination and have resulted in increased irritability, lower frustration tolerance, increased verbal aggression, increased social isolation and withdrawal, one episode in which he came close to killing his daughter, and the fear that he might hurt himself or others in a fit of rage."  The examiner reported that the Veteran had moderate impairment in memory and concentration, severe impairment in mood and motivation, severe impairment in social interaction, and severe impairment in adaptability and stress tolerance.  

An October 2013 VA treatment record shows that the Veteran was completing a foster parent program to obtain custody of his two grandchildren.  He indicated that he was "doing somewhat better," and that he was less depressed and anxious.  

A January 2014 VA treatment record shows that the Veteran was serving as a foster parent to three of his grandchildren.  He appeared fatigued and angry, and was depressed with passing thoughts of suicide, but without a plan.  He reported that his grandchildren were his "main reason to continue on."  

A February 2014 VA treatment record shows that the Veteran was assigned a GAF score of 45.  

A September 2014 VA treatment record shows that the Veteran was still serving as a foster parent to three of his grandchildren.  He reported that he was depressed but that he "is committed to his grandchildren who give him a reason to not harm himself or others."  

A February 2015 VA podiatry record shows that the Veteran requested that his girlfriend be taught how to cut his toenails so that he could have it done at home.  

A May 2015 VA treatment record shows that the Veteran's grandchildren were very active in sports and he planned to start training with them after the school year.  

An August 2015 VA treatment record shows that the Veteran attributed an improvement in his A1C to having foster children for most of the summer, cooking at home more, and going to the park with the children.  

The Veteran was afforded a VA examination in October 2016.  The examiner indicated that the Veteran had depressed and anxious mood and restricted affect.  His abstract and judgment ability were intact, his speech content was above normal, and his rate and rhythm were normal.  There was no history of auditory or visual hallucinations.  The examiner reported the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful situations, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner opined that the Veteran's symptoms resulted in deficiencies in most areas.

Analysis

The next higher, and maximum, schedular rating of 100 percent is not warranted unless there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  

A veteran may only qualify for a given initial or increased rating based on mental disorder (psychiatric disability) by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication or persistent delusions; in fact, the Veteran has been consistently able to actively communicate both in individual therapy and during VA examinations.  His speech was within normal limits during VA examinations and during VA counseling; and the examiners detected no evidence of thought disorders or impaired thought processes.  Additionally, the Veteran consistently denied persistent delusions or hallucinations.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or persistent delusions.  

Similarly, his symptoms have not been manifested by grossly inappropriate behavior or persistent danger of hurting self or others.  The Veteran's was routinely observed to be pleasant by various treating physicians, and he was noted as being cooperative and friendly by VA examiners.  Although the Board notes that at times, the Veteran reported outbursts of anger, to include the incident of violence towards his daughter, there is no evidence that such aggression led to grossly inappropriate behaviors, as no legal problems were noted during the appeal.  Similarly, while the record shows some passive suicidal ideation, the Veteran consistently denied any active suicidal ideation or suicide attempts.  This evidence indicates that although the Veteran experiences impaired impulse control (such as unprovoked irritability with periods of violence) and suicidal ideation, which are symptoms enumerated in the criteria for a 70 percent rating, he clearly does not exhibit a persistent danger to himself or others, as contemplated by the criteria for a 100 percent rating.

Nor does the record show symptoms such as disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  In this regard, the evidence of record shows that the Veteran was consistently noted as oriented to person, time, and place.  The Board acknowledges that the October 2016 VA examiner noted the Veteran's intermittent inability to perform daily living activities, the record also shows that the Veteran consistently observed to be neat and appropriately groomed.  

Moreover, there is no other evidence, lay or medical, that the Veteran requires personal monitoring for safety or has difficulty living independently such as would suggest intermittent inability to perform activities of daily living.  In fact, the record reflects that the Veteran was capable of living alone and, at times, caring full-time for his grandchildren.  Thus, this symptom is not the severity contemplated in a 100 percent rating, and could not credibly form the sole basis for such a rating.  Similarly, the Veteran has been described as having mild memory and concentration problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name.  

Further, total occupational and social impairment has not been shown.  While the record demonstrates social isolation and emotional detachment, the evidence also shows that the Veteran has maintained relationships with his family, including his daughters and grandchildren; that he has at least one friend with whom he spends time, and that he has had a girlfriend during the appeal process.  Indeed, the record reflects that the Veteran consistently reported being very close to his grandchildren, to include taking them to the park and to school and participating in sports with them.  

Additionally, the Veteran was assigned GAF scores ranging from of 45 to 52.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A GAF score can be probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores are reflective of moderate to serious impairment of occupational and social functioning.  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 70 percent rating.   

Additionally, the Board notes that the Veteran's symptoms have resulted in serious impairment of employment, which is contemplated in the Veteran's award of a TDIU.  Crucially, entitlement to a 100 percent rating contemplates total social impairment in addition to total occupational impairment.  As discussed above, total social impairment is not shown by the evidence of record.

In analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD but has required that the Veteran demonstrate particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio; Mauerhan, supra; v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board has considered a staged rating, but while there has reportedly been a gradual decline in the Veteran's functioning over the appeal period, the evidence has not shown total social and occupational impairment at any time since the effective date of service connection or symptoms equivalent to those listed in the criteria for a 100 percent rating. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are of a similar severity to those contemplated by a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at any time during the claims period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating since the effective date of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.




ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


